DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 42-47, 49-54, 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Velde et al. “Van” US 2019/0281645 in view of Takahashi et al. “Takahashi” US10,966,270.

Regarding claims 39 and 45, Van teaches a method and an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code (UE of Figure 2) configured to, with the at least one processor, cause the apparatus to at least: 
receive, by the apparatus in dual connectivity with a master base station providing an Evolved UMTS Terrestrial Radio Access Network and with a secondary base station providing a next generation radio access network, a request for capability information (Figure 2 step 1 shows as UE receiving a capability enquiry from a master base station operating in LTE.  The UE can operate on LTE and 5G; Paragraphs 1, 17 and 80-81); 
generate category information, the category information indicating, to the master base station and the secondary base station, an achievable data rate for the apparatus over the dual connectivity, the category information being common to both the Evolved UMTS Terrestrial Radio Access Network and the next generation radio access network (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity)
wherein the category information is generated based on a first achievable data rate between the user equipment and the master base station operating in a non-standalone, dual connectivity configuration over the Evolved UMTS Terrestrial Radio Access Network and a second achievable data rate between the user equipment and the secondary base station operating in the non-standalone, dual connectivity configuration over a next generation radio access network (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity and also informs the master base station of the UEs capabilities with respect to E-UMTS and a second rate over 5G/NR; and 
provide capability information to the master base station, the capability information including the generated category information (the UE sends message 2 with the capability information to the master base station; Step 2 of Figure 2).
While Van disclose capabilities with respect to LTE-NR (i.e. category information common to both networks), Van does not expressly disclose a maximum achievable data rate for the two networks; however, Takahashi teaches a UE which is operating in LTE-NR dual connectivity wherein the capabilities of the UE on each network are different; Column 5 Lines 21-36.  Claim 1 further teaches that the LTE-NR dual connectivity capability information is related to a maximum data rate of the UE.  Thus one can see the capability information is related to a maximum data rate of a UE operating in dual connectivity as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Van to include a UE operating in LTE-NR dual connectivity and the capability information includes maximum data rate as taught by Takahashi.
	One would be motivated to make the modification such that the system can determine the total processing capabilities of the UE rather than the sum of the transmission/reception of the user in the LTE system and NR systems separately as taught by Takahashi; Column 5 Lines 21-27.

Regarding claims 40 and 46, Van teaches the request is a capability enquiry message (Step 1 of Figure 2).

Regarding claims 42 and 49, Van teaches the category information is based on a total layer 2 buffer size (Figure 11 and paragraphs 168-172).

Regarding claim 43 and 50, Van teaches the UE information is provided to the master as part of radio resource control wherein the same information enables the master and secondary base station to comprehend and configure dual connectivity (the UE sends capability information to both the master and secondary base station to avoid conflicts; Paragraph 80, see also Figures 2, 9 and 26).

Regarding claim 44 and 51, Van teaches the UE information includes categories for standalone operation by the UE over E-UMTS or next gen radio access (Abstract and Paragraph 13 teaches dual connectivity operations for the UE.  Further paragraph 80 teaches sending the capability information for avoiding conflicts between the networks.  Thus the UE can operate in standalone either using LTE or 5G networks).

Regarding claim 47, Van teaches the request is for operation in a non-stand-alone dual connectivity (Abstract and Paragraph 13 teaches dual connectivity operations for the UE).

Regarding claim 52, Van teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code (base station of Figure 2) configured to, with the at least one processor, cause the apparatus to at least: 
send, by the apparatus providing an Evolved UMTS Terrestrial Radio Access Network, a request for capability information to a user equipment in dual connectivity with the apparatus and a secondary base station providing a next generation radio access network (Figure 2 step 1 shows as UE receiving a capability enquiry from a master base station operating in LTE.  The UE can operate on LTE and 5G with a secondary base station; Paragraphs 1, 17 and 80-81); 
receiving, by the master base station, capability information including category information indicating, to the apparatus, an achievable data rate fo the UE over the dual connectivity, the category information being common to both the E-UMTS and next gen radio access network (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity); 
wherein the category information indicates data rates for a link between the UE and the master or secondary base station (the UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity.  As the data rate would be for an uplink/downlink between the UE and the LTE or NR base station, the prior art properly reads on the uplink/downlink as claimed); and 
configure, based on the category information, the achievable data rate over a first link tot eh apparatus or a second link tot eh secondary base station to configure dual connectivity (the UE sends message 2 with the capability information to the master base station; Step 2 of Figure 2.  This information is used to establish connections for communication based on the UE’s capabilities; Figures 2-8 which show the base stations communicating to provide the UE services based on the UE’s capabilities).
While Van disclose capabilities with respect to LTE-NR (i.e. category information common to both networks), Van does not expressly disclose a maximum achievable data rate for the two networks; however, Takahashi teaches a UE which is operating in LTE-NR dual connectivity wherein the capabilities of the UE on each network are different; Column 5 Lines 21-36.  Claim 1 further teaches that the LTE-NR dual connectivity capability information is related to a maximum data rate of the UE.  Thus one can see the capability information is related to a maximum data rate of a UE operating in dual connectivity as claimed.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Van to include a UE operating in LTE-NR dual connectivity and the capability information includes maximum data rate as taught by Takahashi.
	One would be motivated to make the modification such that the system can determine the total processing capabilities of the UE rather than the sum of the transmission/reception of the user in the LTE system and NR systems separately as taught by Takahashi; Column 5 Lines 21-27.

Regarding claim 53, Van teaches sending to the secondary base station, the received category information (Step 3 of Figure 2 shows the master base station sending the UE capability information to the next gen (Secondary base station)).

Regarding claim 54, Van teaches the request for information requests capability information from the UE for operation in a non-standalone, dual connectivity configuration (the master base station sends a request to the UE for dual connectivity (LTE and 5G) Step 1 of Figure 2.  The UE provides (generates) capabilities with respect to LTE and 5G; Paragraph 80.  Further, there is a common UE capability container that covers the capabilities of both LTE and 5G networks and a common UE capability of the band combinations including LTE and 5G bands; Paragraphs 139-140.  The bands used in LTE and 5G deliver various data rates (abstract and Paragraph 2), therefore the UE sending band information is viewed as providing a data rate that is achievable for the dual connectivity and also informs the master base station of the UEs capabilities with respect to E-UMTS and a second rate over 5G/NR.)

Regarding claim 56, Van teaches the category information indicates an achievable data rate based on a total layer 2 buffer size (Figure 11 and paragraphs 168-172).

Regarding claim 57, Van teaches the UE information is provided to the master as part of radio resource control wherein the same information enables the master and secondary base station to comprehend and configure dual connectivity (the UE sends capability information to both the master and secondary base station to avoid conflicts; Paragraph 80, see also Figures 2, 9 and 26).

Regarding claim 58, Van teaches the apparatus includes a master base station and a 5G network (Figure 2 shows a master base station (LTE MN) as well as a 5G base station operating in the 5G RAN).

Response to Arguments
Applicant’s arguments with respect to claim(s) 39, 40, 42-47, 49-54, 56-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419